                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

CHRISTOPHER BYNUM                                                          PLAINTIFF

v.                        CASE NO. 4:19-CV-00131 BSM

CENTRAL TERMITE & PEST NWA, LLC and
CENTRAL ACQUISITIONS, LLC                                                DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 2nd day of January 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
